Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Claims 1 and 11 have been amended to recite “a switching device in a first configuration” and “manipulating a switching device between a first configuration and a second configuration” respectively.
Throughout the original disclosures ‘configure’ and variation thereof were used in reference to the structure of the switching devices. There is no recitation of “a first configuration’ and ‘a second configuration’.
Rather, according the original disclosures, the configuration of switching devices allows for the switching to be moved from ‘a first position’ to ‘a second position’ and vice versa. 
Regarding claims 16-20, applicant asserts in the remarks of “Claim 16 recites limitations similar to those of claim 1, and is allowable over Williams for at least the same reasons”.
claim 16 was not amended and thus as a whole not similar to claim 1. Furthermore, no arguments were presented to specifically traverse the rejection of claim 16. Thus the rejection of claims 16-20 will be maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “a switching device in a first configuration”. This was not in the original disclosures thus mew matter. 
Claim 11 has been amended to recite “manipulating a switching device between a first configuration and a second configuration”. This was not in the original disclosures thus mew matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams US2015009151.
Regarding Claim 1, Williams discloses in figs. 2, 11 and ¶s 52, 53, 162-163, 186 a lighting fixture (lamp holders 24 of figs. 2A, 2B and ¶s52,56), comprising: a switching (switch 26 of ¶52) device in a first configuration (switching position); a light source(LEDs of ¶162) selectively coupled to a continuous supply of electrical power via  the first configuration of the switching device; and an environmental detection system(detection devices of ¶186) coupled to the continuous supply of electrical power via the first configuration of the switching device, the environmental detection system comprising one or more sensors operable to detect an environmental parameter associated with a space in which the lighting fixture is located.
Regarding Claim 2, Williams discloses in fig. 11 and ¶186 wherein the environmental detection system is coupled to a mains power supply via the switching 
Regarding Claim 3, Williams discloses in fig. 11 and ¶186 in view of ¶62 wherein when the mains power supply is inoperable, the environmental detection system is coupled to a backup power supply via the switching device, the backup power supply configured to provide the continuous supply of electrical power. 
Regarding Claim 9, Williams discloses in fig. 1 and ¶5Owherein the light source comprises one or more light emitting diode (LED) light sources.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-10, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
Claim 4, Williams fails to disclose wherein the environmental detection system further comprises one or more control devices having one or more processors and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: receiving data indicative of an environmental parameter associated with a room or area in which the lighting fixture is mounted; determining whether the environmental parameter is within a predefined range of values associated with the environmental parameter; and responsive to determining the environmental parameter is not within the predefined range of values, providing a notification indicative of an environmental condition occurring within the room or area.
However Williams’s disclosure in fig. 11 and ¶173 of memory in the electronic circuit 19 and the alarm notification of ¶186 renders obvious the claim invention and thus would have been obvious for ordinary skill in the art at effective filling date of the invention to enhance system versatility. 
Regarding Claim 5, Williams discloses in fig. 2 and ¶188 wherein the notification is communicated over a wired or wireless connection to an output device capable of emitting an audible alert or a providing a visual cue indicative of the environmental condition. 
Regarding Claim 6, Williams discloses in fig. 2 and ¶188 wherein the notification comprises at least one of a visual notification and an audible notification, the visual notification associated with flashing the light source at a predetermined frequency, the 
Regarding Claim 7, Williams’ discloses of remote device in {J[s69, 71, 81 renders obvious wherein the output device is a portable electronic device capable of emitting or projecting a visual cue indicative of the environmental condition via an electronic display. 
Regarding Claim 8, Williams fails to disclose wherein the portable electronic device is a mobile phone. However the use of mobile phone as a portable electronic device, it have would be an obvious design choice as detected by operational objectives to enhance system effectiveness for one of ordinary skill in the art. 
Regarding Claim 9, Williams fails to disclose wherein the portable electronic device is a mobile phone. 
Regarding Claim 10, Williams fails to disclose wherein the environmental parameter comprises at least one of a presence of mold spores, pollen, dust, natural gas, radon, radiation, or chemical fumes within a room or area in which the lighting fixture is mounted. 
However, Williams contemplates in ¶186 smoke or fire detectors. 
Therefore, it would have been obvious for ordinary skill in the art at the effective filling date of the invention to include sensors/detectors for parameters comprises at least one of a presence of mold spores, pollen, dust, natural gas, radon, radiation, or chemical fumes to enhance system versatility. 
Regarding Claim 16, Williams discloses a system for detecting an environmental condition associated with a room or area, the system comprising: a lighting fixture (fig.1, Optionally, one or more detection devices (e.g. smoke or fire detection) may be provided integrally within the lighting device 1 or adjacent to it and they may use the same primary power supply or secondary power supply to operate .....In suchan embodiment, the lighting device 1 may include an optical or acoustic receiver that detects when the fire or smoke alarm is activated and in turn it may activate its emergency lighting functionality” in fig. 11 and ¶186 reads on the claimed “receiving data indicative of an environmental parameter associated with the room or area in which the lighting fixture is mounted; determining whether the environmental parameter is within a predefined range of values associated with the environmental parameter; and responsive to determining the environmental parameter is not within the predefined range of values, providing a notification indicative of an environmental condition occurring within the room or area. 
Williams fails to explicit disclose wherein the environmental detection system further comprises one or more control devices having one or more processors and one or more memory devices, the one or more memory devices storing instructions that, 
However Williams contemplates in fig. 3 and 4158 it is preferably formed by memory and software code that is run by the processor 35. 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include memory with software/ instructions for execution by a processor for system effectiveness. 
Regarding Claim 17, Williams discloses figs. 1,2A and ¶s52, 186 wherein the environmental detection system is coupled to a mains power supply via the switching device, the mains power supply configured to provide the continuous supply of electrical power. 
Regarding Claim 18, Williams discloses figs. 1,2A and ¶s52-53, 186 wherein when the mains power supply is inoperable, the environmental detection system is coupled to a backup power supply via the switching device, the backup power supply configured to provide the continuous supply of electrical power. 
Regarding Claim 19, Williams’ discloses of remote device in ¶s69, 71, 81 renders obvious wherein the notification wherein the notification is communicated over a wired or wireless connection to an output device capable of emitting an audible alert or a providing a visual cue indicative of the environmental condition. 
Regarding Claim 20, Williams’ discloses of remote device in ¶s69, 71, 81 wherein the output device is a portable electronic device capable of emitting or projecting a visual cue indicative of the environmental condition via an electronic display.


Allowable Subject Matter
Claims 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685